DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
Applicant’s amendments filed on 11/01/2021 have been entered.
Claims 1-12 are currently pending.
Claim 11 has been withdrawn.
Claim 12 is a new claim. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103
Claim 1-6, 8-10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Fuji (JP 08307088) in view of Ishino et al. (JP 05114813) and Ohno (US 2006/0003188).
Regarding Claims 1 and 5,
Fuji does not specifically teach the thickness of the resistive layer. However, Ishino teaches a radio wave absorber comprising dielectric layer, a resistive layer and an electrically conductive layer (Fig. 3). Fuji teaches the resistive layer of ITO or tin oxide is suitable as the resistive layer and can have a thickness of less than 0.1 micron. Lines 54-56). This overlaps the claimed range of 15 to 500 nm. Thus, as Ishino teaches as suitable thickness for the resistive layer to operate as a radio wave absorber like Fuji, it would have been obvious to one with ordinary skill in the art to use the claimed thickness for the resistive layer of Fuji.
Ohno teaches ITO coatings on polymer substrates (Abstract; Claim 9 of Ohno), where ITO comprises 6% or less tin oxide and remainder mostly indium oxide to form a polycrystalline layer. (Paragraph 0023). Ohno teaches this composition of ITO have good physical properties and protects the polymer substrate from damage from annealing the ITO layer (Abstract). Thus, it would have been obvious to one with ordinary skill in the art to use the claimed ITO coating of Ohno to form the ITO layer of Fuji for improved physical properties and less damaged substrate.
Fuji does not specifically teach when the resistive layer is subjected to an immersion treatment in which the resistive layer is immersed in a 5 weight % aqueous solution of NaOH for 5 minutes, an absolute value of a difference between a sheet resistance of the resistive layer before the immersion treatment and a sheet resistance of the resistive layer after the immersion treatment is less than 100Ω per square. 
However, as Fuji, Ishino and Ohno teach the same composition and structure of the resistive layer as the claimed invention, then the combination taught by Fuji, Ishino and Ohno 
Regarding Claim 2, Fuji teaches the resistive layer comprises tin oxide or indium oxide. (Lines 240-242).
Regarding Claim 3, Fuji teaches the resistive layer can ITO, which indium doped with tin oxide (Line 392). Fuji also teaches the resistive layer can comprise carbon powder as a dopant. (Lines 243-244). 
Regarding Claim 4, Fuji, Ishino and Ohno teach a resistive layer of the same composition and structure as the claimed invention; therefore, it would inherently have the same physical properties, including the specific resistance.  
Regarding Claim 6, Fuji teaches the resistive layer laminated on a polymer protective film at an opposite surface to a surface at which the resistive layer is in contact with the dielectric layer. (Line 253, 391, 418). 
Regarding Claim 8, Fuji teaches the dielectric can be PET, polycarbonate, or PMMA, which are all polymeric materials. (Lines 393-419).
Regarding Claim 9, Fuji teaches the conductive layer can have a sheet resistance of 0.5 ohm per square or less (Line 281). This overlaps the claimed range of 0.001 to 30 ohms per square. 
Regarding Claim 10, Fuji teaches the electrically conductive layer is copper alloy or aluminum alloy or aluminum. (Lines 267-274). 
Regarding Claim 12, Ohno teaches ITO coatings on polymer substrates (Abstract; Claim 9 of Ohno), where ITO comprises 6% or less tin oxide and remainder mostly indium oxide to 

Claim 7 is rejected under 35 U.S.C. 103 for being unpatentable over Fuji, Ishino and Ohno as evidenced by PolymerDatabase (Dielectric Constants).
Regarding Claim 7, Fuji teaches the dielectric can be PET, polycarbonate or PMMA (Lines 393-419). These polymers have a relative permittivity of 3.4, 3.0, and 3.0, respectively, which fall within the claimed range of 1 to 10. 
Response to Arguments
Applicant’s arguments have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made above.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ZHANG whose telephone number is (571)270-0358.  The examiner can normally be reached on Monday through Friday: 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Michael Zhang/Primary Examiner, Art Unit 1781